DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the inner surface of the housing" in lines 1-2.  Although an inner surface of a top portion that is part of the housing was previously mentioned in claim 1, it is not immediately clear if “the inner surface of the housing” limitation is referring to the inner surface of the top portion of the housing or another inner surface of the housing. Therefore, there is insufficient antecedent basis for this limitation in the claim as no particular inner surface of the housing was previously mentioned as it is unclear if it is referring to the inner surface of the top portion of the housing. Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang (US 2016/0104925).
Regarding claim 1, Xiang discloses a battery module (see Figure 1), comprising: 
a housing (101) comprising a base surface (bottom of enclosure on the inside of the enclosure), a top portion (ceiling plate 108) having an outer surface (outermost surface) and an inner surface (top of enclosure on the inside of the enclosure), and sidewalls extending from a periphery of the base surface (see Figure 1), wherein the sidewalls, the top portion, and the base surface define a containment cavity (enclosure 101) comprising a volume (see Figure 1); 
an array of battery cells (103) at least partially disposed within the housing (see Figure 1); 
a pipe (107) containing fluid circulating within the pipe ([0027]); and 

wherein thermal energy is transferred between an area within the housing and at least a portion of a wall of the pipe ([0027]), and
wherein a portion of the fluid circulating within the pipe is on the outer surface (see Figure 1, where the pipe 107 is on the surface), and 
wherein the top portion comprises the portion of the wall of the pipe or the top portion is in contact with the portion of the wall of the pipe (the top portion comprises the portion of the wall of the pipe as it forms the walls of the pip as shown in Figure 1).
Regarding claim 14, Xiang discloses an energy storage device (see Figure 1), comprising: 
a housing (101) comprising a base surface (bottom of enclosure on the inside of the enclosure), a top portion (ceiling plate 108) having an outer surface (outermost surface) and an inner surface (top of enclosure on the inside of the enclosure), and sidewalls extending from a periphery of the base surface (see Figure 1), wherein the sidewalls, the top portion, and the base surface define a containment cavity (enclosure 101); 
an array of battery cells (103) at least partially disposed within the housing (see Figure 1); 
a pipe (107) containing fluid circulating within the pipe ([0027]); and 
a liquid (105; [0023]) and a void space within the housing (space within the housing in which the battery cells are contained), wherein at least a portion of each of the liquid and the void space is in contact with each battery cell in the array of battery cells (see Figure 1),  

wherein a portion of the fluid circulating within the pipe is on the outer surface (see Figure 1, where the pipe 107 is on the surface), and
wherein the top portion comprises the portion of the wall of the pipe or the top portion is in contact with the portion of the wall of the pipe (the top portion comprises the portion of the wall of the pipe as it forms the walls of the pip as shown in Figure 1).
Regarding claim 16, Xiang discloses all the claim limitations as set forth above, and further discloses an amount of the liquid is determined based on a desired coverage of surfaces of battery cells in the array of battery cells (it is disclosed the phase change material is used to wet the cell surfaces during battery operation ([0017]) such that the amount of liquid is determined based on the desired coverage as there would be a need for a certain amount of liquid in order to do so) and a desired gravimetric density of the energy storage device (the added weight from the liquid coolant affects the gravimetric energy density of the battery, such that the amount of liquid to include would be taken into consideration and is only a fraction of the volume and weight of the battery enclosure; [0020]), and wherein a temperature of the fluid exiting the condenser is cooler than a temperature of at least one of the battery cells in the array of battery cells (it is inherent the temperature of the fluid exiting the condenser is cooler than the temperature of at least one of the battery cells in order to cool the battery cells as set forth in Xiang).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US 2016/0104925), as applied to claim 1 above, and further in view of Schaefer et al. (US 2012/0183830).
Regarding claim 2, Xiang discloses all the claim limitations as set forth above, and further discloses the containment cavity is a pressure- sealed cavity ([0016]), but the reference does not expressly disclose wherein headers of at least a portion of the array of battery cells are closer to the base surface than the top portion.
Schaefer discloses an array of battery cells (2) having a housing (3) partially filled with cooling fluid (4), wherein the headers of the battery cells (end where conductors 10 are located) are closer to a base surface (6) than a top surface (18) (see Figure 1a).
Xiang and Schaefer are analogous arts because both are directed to battery cooling systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the headers of at least a portion of the array of battery cells to be closer to the base surface than the top surface where the cooling liquid is located in Xiang, as taught by Schaefer, so that the header where the conductor is located on the battery acts as a heat transfer element to dissipate heat from inside the packaging of the battery cell to outside of the packaging to the cooling liquid, as taught by Schaefer ([0015]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the pressure within the containment cavity of Xiang based on the desired amount of evaporation within the containment cavity, so that evaporation of the liquid can take place to cool the battery cells.
Regarding claim 3, Xiang discloses all the claim limitations as set forth above, but the reference does not expressly disclose headers of at least a portion of the array of battery cells are closer to the base surface than the top portion.
Schaefer discloses an array of battery cells (2) having a housing (3) partially filled with cooling fluid (4), wherein the headers of the battery cells (end where conductors 10 are located) are closer to a base surface (6) than a top portion (18) (see Figure 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the headers of at least a portion of the array of battery cells to be closer to the base surface than the top surface where the cooling liquid is located in Xiang, as taught by Schaefer, so that the header where the conductor is located on the battery acts as a heat transfer element to dissipate heat from inside the packaging of the battery cell to outside of the packaging to the cooling liquid, as taught by Schaefer ([0015]). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US 2016/0104925), as applied to claim 1.
Regarding claim 4, Xiang discloses all the claim limitations as set forth above, and further discloses the inner surface of the housing comprises dimples (it is disclosed parallel downward-pointing ridges may be formed on the inside face of the ceiling plate, located above the battery cells, to help the liquid drip onto the cells; [0026]), but the reference does not expressly disclose each one of the dimples align in a vertical direction with each one of the battery cells in the array of battery cells.
	It would have been obvious to one of ordinary skill in the art to have aligned each one of the dimples in a vertical direction with each one of the battery cells in order to aim the dripping liquid onto the cells, as disclosed by Xiang above, to ensure cooling of the battery cells by the liquid.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US 2016/0104925), as applied to claim 1, and in view of Chung et al. (US 2009/0311586).
Regarding claim 5, Xiang discloses all the claim limitations as set forth above, but the reference does not expressly disclose a distance between a top surface of the battery cells in the array of battery cells and the inner surface is from about 1 mm to about 8 mm.
Chung discloses the spacing between the top surface of the array of battery cells and an inner surface of the containment to be no greater than 10% of the height of the battery cells ([0032]) of from  1 to 10 mm, with 1 to 3 mm being preferred ([0033]), where the coolant is introduced to the containment from the top of the array of battery cells through coolant inlet port 10’ (see Figure 5).
.
Claims 6, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US 2016/0104925), as applied to claims 1 and 14, and further in view of McDonald (US 2013/0122331). 
Regarding claim 6, Xiang discloses all the claim limitations as set forth above, and further discloses the ceiling plate (108) comprises cooling fluid that is cooled by an external cooling arrangement ([0027]), but the reference does not expressly disclose a condenser connected to the pipe, wherein the fluid circulates through the condenser.
McDonald discloses a cooling element (38) located at an upper area (40) of the container (14) of a battery module (10), wherein the cooling element is a condenser having inlet and outlets of importing and exporting water for cooling ([0017]).
Xiang and McDonald are analogous arts because both are directed to battery cooling systems for vehicles.
As Xiang is not limited to any specific examples of cooling arrangements and as cooling arrangements such as a condenser having fluid circulating through the condenser were well known in the art before the effective filing date of the claimed invention, as evidenced by McDonald above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable cooling arrangements for 
It is noted that a temperature of the fluid exiting the condenser is cooler than a temperature of at least one of the battery cells in the array of battery cells (it is inherent the temperature of the fluid exiting the condenser is cooler than the temperature of at least one of the battery cells in order to cool the battery cells as set forth in modified Xiang).
Regarding claim 8, Xiang discloses all the claim limitations as set forth above, and further discloses the invention is related to rechargeable batteries, such that the ability to charge/discharge rapidly and battery life are essential to electric vehicles ([0002]), but the reference does not expressly disclose a heater pad adjacent to the base surface of the housing, wherein a temperature of the fluid is warmer than a temperature of at least one battery cell in the array of battery cells, and wherein a temperature of the heater pad is warmer than the temperature of the at least one of the battery cells in the array of battery cells. 
McDonald discloses a heater pad (34) adjacent to the base surface (36) of the housing (15), and wherein a temperature of the heater pad is warmer than the temperature of the at least one of the battery cells ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a heater pad adjacent to the base surface of the housing in the device of Xiang, where the temperature of the heater pad is warmer than the temperature of the at least one of the battery cells, so that the liquid within the housing 
While modified Xiang does not expressly disclose a temperature of the fluid is warmer than a temperature of at least one battery cell in the array of battery cells, McDonald further discloses heating the liquid (28) within the housing in order to heat the battery cells in between the cells in fluid channels (26) ([0023]), such that it would have been obvious to one or ordinary skill in the art to facilitate the heating up of the battery cells to operating temperature during start up of a vehicle as described by McDonald above by having the temperature of the fluid to be warmer than the temperature of at least one battery cell in the array of battery cells, so that heat can be effectively conducted to the battery cells on all sides and surfaces.
Regarding claim 15, Xiang discloses all the claim limitations as set forth above, and further discloses the containment cavity is a pressure- sealed cavity ([0016]), and further discloses the ceiling plate 108 comprises cooling fluid that is cooled by an external cooling arrangement ([0027]), but the reference does not expressly disclose a condenser connected to the pipe, wherein the fluid circulates through the condenser.
McDonald discloses a cooling element (38) located at an upper area (40) of the container (14) of a battery module (10), wherein the cooling element is a condenser having inlet and outlets of importing and exporting water for cooling ([0017]).
As Xiang is not limited to any specific examples of cooling arrangements and as cooling arrangements such as a condenser having fluid circulating through the condenser were well known in the art before the effective filing date of the claimed invention, as evidenced by McDonald above, it would have been obvious to one having ordinary skill in the art before the .
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US 2016/0104925) in view of McDonald (US 2013/0122331), as applied to claim 15 above, and further in view of Schaefer et al. (US 2012/0183830).
Regarding claim 17, modified Xiang discloses all the claim limitations as set forth above, but the reference does not expressly disclose a depth of the liquid is between about a quarter of a height of at least one battery cell in the array of battery cells to about a half of the height.
Schaefer discloses the desired amount of the outer surface of the battery cells being covered by the cooling liquid is between at least 2% to up to 80% of the battery cell surface ([0010]-[0011]; see fluid levels 7, 7’, and 7” in Figures 1a, 2a, and 3a).
As the ability for the cooling liquid to move around in the containment cavity and the efficiency of the cooling of the battery are variables that can be modified, among others, by adjusting said depth of the liquid in relation to the height of the array of battery cells, as disclosed by Schaefer ([0009]-[0011]), with said ability for the cooling liquid to move around in the containment cavity and the efficiency of the cooling of the battery both increasing as the depth of the liquid is lowered, the precise depth of the liquid in relation to the height of the array of battery cells would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed depth of the liquid in relation to the height of In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 18, modified Xiang discloses all the claim limitations as set forth above, and further discloses a temperature of the fluid exiting the condenser is cooler than a temperature of the at least one of the battery cells in the array of battery cells (it is inherent the temperature of the fluid exiting the condenser is cooler than the temperature of at least one of the battery cells in order to cool the battery cells as set forth in modified Xiang).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US 2016/0104925) in view of McDonald (US 2013/0122331). 
Regarding claim 20, Xiang discloses a battery module (see Figure 1) for an electric vehicle (it is disclosed that the invention is related to rechargeable batteries, such that the ability to charge/discharge rapidly and battery life are essential to electric vehicles; [0002]), comprising:
a housing (101) comprising a containment cavity that is pressure-sealed ([0016]; see Figure 1), wherein the housing (101) comprises a base surface (bottom of enclosure on the inside of the enclosure), a top portion (ceiling plate 108) having an outer surface (outermost 
an array of battery cells (103) at least partially disposed within the containment cavity (see Figure 1); 
a pipe (107) containing fluid circulating within the pipe ([0027]); and 
a liquid (105; [0023]) within the containment cavity (see Figure 1);  Page 40 of 42Atty. Ref No. 8322-443 
wherein a pressure within the containment cavity is dependent on an amount of thermal energy transferred between the liquid and at least a portion of a wall of the pipe (it is well known that when the battery cells heat up and the liquid evaporates, pressure builds up within the housing, such that thermal energy transferred from the liquid and at least a portion of a wall of the pipe would mean the inside of the housing is cooling down, and the pressure would be reduced),
wherein a portion of the fluid circulating within the pipe is on the outer surface (see Figure 1, where the pipe 107 is on the surface), and 
wherein the top portion comprises the portion of the wall of the pipe or the top portion is in contact with the portion of the wall of the pipe (the top portion comprises the portion of the wall of the pipe as it forms the walls of the pip as shown in Figure 1).
Xiang does not expressly disclose a plurality of battery modules electrically interconnected with one another. 
McDonald discloses it is well known in the art before the effective filing date of the claimed invention to use a plurality of self-contained liquid cooling modules for lithium ion batteries, each including a closed and sealed container, in a hybrid vehicle (abstract).
.
Response to Arguments
Applicant's arguments filed 3/18/21 have been fully considered but they are not persuasive.
Applicant argues that Xiang fails to teach or suggest a portion of the fluid circulating within the pipe is on the outer surface and a housing comprising a top portion having an outer surface and an inner surface. However, as mentioned in the interviews on 3/3/21 and 3/30/21, Xiang teaches the features, as set forth in the Office Action above.
Applicant’s further arguments with respect to claim(s) 1-6, 8, 14-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721